June 30, 2006

Ms. Sandra Cockran Liser
Brown Dean Wiseman Liser
Proctor & Hart, L.L.P.
306 West Seventh Street, Suite 200
Fort Worth, TX 76102

Mr. Jerry R. Hoodenpyle
Hoodenpyle & Lobert, P.C.
519 East Border Street
Arlington, TX 76010-7402
Mr. David Graham Petter
Hoodenpyle & Lobert, P.C.
519 East Border Street
Arlington, TX 76010-7402

RE:   Case Number:  04-0692
      Court of Appeals Number:  02-02-00231-CV
      Trial Court Number:  153-189471-01

Style:      GUIDEONE ELITE INSURANCE COMPANY F/K/A PREFERRED ABSTAINERS
      INSURANCE COMPANY
      v.
      FIELDER ROAD BAPTIST CHURCH

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  The Motion to Dismiss Petition  for
Review for Lack of Jurisdiction, and in the alternative,  Motion  to  Strike
Evidence Not Part of the Record is denied.


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Thomas P. Hughes|
|   |                    |
|   |Ms. Stephanie Lavake|
|   |                    |
|   |Mr. David M.        |
|   |Pruessner           |
|   |Mr. Wade Caven      |
|   |Crosnoe             |
|   |Mr. Steven Goode    |